DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 9/27/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration dates of US 10,861,285; US 9,659,451; US 8,608,556; and US 8,287,366 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Wil Rao on 9/25/2021.  The application has been amended as follows: 

1. (Currently Amended)	An electronic gaming machine comprising:
a display device;
a player interface operable to receive a selection; and
a game controller comprising at least one processor and a memory storing a plurality of different pathways, a set of bonus game symbols including a plurality of special symbols, and instructions, which, when executed, cause the at least one processor to at least:
control the display device to present a plurality of progressive prizes and present a bonus game feature comprising a series of bonus games in response to an occurrence of a trigger condition in a base game,
select an order of the plurality of special symbols to reveal during the bonus game feature from the plurality of different pathways,
select for display at a plurality of display positions on the display device a plurality of bonus game symbols from the set of bonus game symbols based on a random number generated by a random number generator,

activate on the display device the at least one special symbol displayed when one or more of the plurality of bonus game symbols displayed include the at least one special symbol,
animate on the display device, in response to one or more selections at the player interface of the at least one special symbol displayed activated, the at least one special symbol to reveal a progressive prize of the plurality of progressive prizes,
increment one or more parts of a plurality of parts associated with the progressive prize towards a predetermined number, and
award the progressive prize in response to the one or more parts of the plurality of parts having been accumulated to reach the predetermined number.
2. (Cancelled)	
3. (Cancelled)
4. (Currently Amended)	The electronic gaming machine of claim [[2]] 1, wherein the instructions, when executed, further cause the at least one processor to reveal the plurality of special symbols based on the order selected regardless of when the at least one special symbol is selected.
5. (Original)	The electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the at least one processor to play the bonus game feature as a series of free games.

7. (Original)	The electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the at least one processor to change from displaying the at least one special symbol on the display device to displaying the progressive prize on the display device when the progressive prize is revealed.
8. (Currently Amended)	A method of displaying a plurality of progressive prizes on a gaming machine, each of the plurality of progressive prizes, each prize being represented by one or more of a plurality of displays, the gaming machine having a display device, a player interface operable to receive a selection, and a controller comprising at least one processor and a memory storing a plurality of different pathways, a set of bonus game symbols including a plurality of special symbols, and instructions, which, when executed, cause the at least one processor to initiate a base game, the method comprising:
presenting on the display device a bonus game feature comprising a series of bonus games responsive to an occurrence of a trigger condition in the base game;
pre-selecting an order of the plurality of special symbols to reveal during the bonus game feature from the plurality of different pathways;
displaying on the display device a plurality of bonus game symbols selected from the set of bonus game symbols based on a random number generated by a random number generator;

receiving one or more selections at the player interface of the at least one special symbol activated;
animating, in response to one or more selections at the player interface, the at least one special symbol to reveal a progressive prize of the plurality of progressive prizes; and
awarding the progressive prize based on a predetermined number of the at least one special symbols being accumulated that reveal the progressive prize.
9. (Cancelled)	
10. (Cancelled)
11. (Currently Amended)	The method of claim [[9]] 8, further comprising revealing the plurality of special symbols based on the order regardless of when the at least one special symbol is selected.
12. (Original)	The method of claim 8, further comprising playing the bonus game feature as a series of free games.
13. (Original)	The method of claim 12, further comprising playing a second bonus game feature with an additional series of free games responsive to a second trigger condition occurring in the series of free games.
14. (Original)	The method of claim 8, further comprising changing from displaying the at least one special symbol at a display position to displaying the progressive prize at the display position when the progressive prize is revealed.
comprising a plurality of different pathways, a set of bonus game symbols including a plurality of special symbols, and instructions for conducting to play a bonus game feature on an electronic gaming machine that includes a display device, a player interface, and a game controller comprising at least one processor, and a memory storing a set of bonus game symbols including a plurality of special symbols, and the instructions, which, when executed, cause the at least one processor to perform at least the steps of:
controlling the display device to present a plurality of progressive prizes on the electronic gaming machine, each of the plurality of progressive prizes being divided into a plurality of parts;
initiating on the display device the bonus game feature comprising a series of bonus games in response to an occurrence of a trigger condition in a base game;
pre-selecting an order of the plurality of special symbols to reveal during the bonus game feature from the plurality of different pathways;
controlling the display device to display a plurality of bonus game symbols selected from the set of bonus game symbols based on a random number generated by a random number generator;
determining if the plurality of bonus game symbols displayed including at least one special symbol;
activating the at least one special symbol on the display device in response to the plurality of bonus game symbols displayed including the at least one special symbol;

controlling the display device to reveal the progressive prize of the plurality of progressive prizes; and
awarding the progressive prize of the plurality of progressive prizes in response to the at least one of the plurality of parts having been incremented to reach a predetermined number.
16. (Cancelled)
17. (Currently Amended)	The non-transitory computer-readable medium of claim [[16]] 15, wherein the instructions, when executed, further cause the at least one processor to perform the step of revealing the plurality of special symbols based on the order regardless when the at least one special symbol is manually selected.
18. (Original)	The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the at least one processor to perform the step of playing the bonus game feature as a series of free games.
19. (Original)	 The non-transitory computer-readable medium of claim 18, wherein the instructions, when executed, further cause the at least one processor to perform the step of playing a second bonus game feature with an additional series of free games responsive to a second trigger condition occurring in the series of free games.
20. (Original)	 The non-transitory computer-readable medium of claim 15, wherein the instructions, when executed, further cause the at least one processor to perform the step of changing from displaying the at least one special symbol at a display position to 
21. (New)	The electronic gaming machine of claim 1, wherein the bonus game feature comprises a predetermined sequence of free games, and wherein the instructions, when executed, further cause the at least one processor to initiate the predetermined sequence of free games when a predetermined combination of bonus game symbols occurs in the base game.
22. (New)	The electronic gaming machine of claim 1, wherein the instructions, when executed, further cause the at least one processor to initiate a further bonus game feature when a predetermined combination of bonus game symbols occurs during the bonus game feature.
23. (New)	The method of claim 8, wherein the bonus game feature comprises a predetermined sequence of free games, further comprising initiating the predetermined sequence of free games when a predetermined combination of bonus game symbols occurs in the base game.
24. (New)	The method of claim 8, further comprising initiating a further bonus game feature when a predetermined combination of bonus game symbols occurs during the bonus game feature.
25. (New)	The non-transitory computer-readable medium of claim 15, wherein the bonus game feature comprises a predetermined sequence of free games, and wherein the instructions, when executed, further cause the at least one processor to perform the step of initiating the predetermined sequence of free games when a predetermined combination of bonus game symbols occurs in the base game.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MCCULLOCH whose telephone number is (571)272-2818.  The examiner can normally be reached on M-F 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715